EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth K Gemmell (Reg. No. 60,437) on October 27, 2021.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the following claims.  The claims have been amended as follows:
 	Claim 1. (Currently Amended) A method in a wireless communication system, the method comprising:  
receiving, from a lower layer, at least one radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU); 
identifying whether a header of the at least one RLC UM PDU contains a sequence number (SN); 
in case that the header of the at least one RLC UM PDU does not contain the SN, removing the header of the at least one RLC UM PDU and delivering, to a higher layer, a first RLC UM service data unit (SDU), wherein the first RLC UM SDU is obtained by removing the header of the at least one RLC UM PDU, and 
in case that the header of the at least one RLC UM PDU contains the SN: storing the at least one RLC UM PDU in a reception buffer, reassembling at least two segments RLC UM PDUs into a second RLC UM SDU, and delivering, to the higher layer, the second RLC UM SDU, 


 	Claim 11. (Currently Amended) A transmitter in a wireless communication system, the transmitter comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: 
receive, from a lower layer, at least one radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU), 
identify whether a header of the at least one RLC UM PDU contains a sequence number (SN), 
in case that the header of the at least one RLC UM PDU does not contain the SN, remove the header of the at least one RLC UM PDU and deliver, to a higher layer, a first RLC UM service data unit (SDU), wherein the first RLC UM SDU is obtained by removing the header of the at least one RLC UM PDU, and 
in case that the header of the at least one RLC UM PDU contains the SN:3Appi. No.: 1 6/825,223 Response dated: October 8, 2021Reply to Office Action of: August 11, 2021store the at least one RLC UM PDU in a reception buffer, reassemble at least two RLC UM PDUs into a second RLC UM SDU, and deliver, to the higher layer, the second RLC UM SDU, 
wherein the at least one RLC UM PDU of which the header contains the SN comprises a segment of the second RLC UM SDU.




REASONS FOR ALLOWANCE
1.	Claims 1 – 4, 11 – 14, 21, and 22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 	
	Applicants amend independent claims 1 and 11 filed October 8, 2021 which overcome the rejection of the claims under 35 U.S.C. 112(a) for lack of enablement. 
According to a prior art search on the claimed invention, Yi et al. (US Pub. No. 2005/0270996) disclose according to the first embodiment, when the UM RLC receives a new RLC PDU from a lower layer, it operates according to whether reordering had been configured or not, whereby the UM RLC operates as in the related art if reordering had not been configured, while the UM RLC operates according to the SN value of the received RLC PDU, the receive window, and the timer if reordering had been configured.  In the above procedure, the UM RLC operating as in the related art refers to the procedures of updating the VR(US) according to the SN value of the received RLC PDU, considering that there is at least one lost (missing) PDU if the VR(US) update interval is not 1, discarding those RLC SDUs related to the RLC PDUs that were considered to be missing, reassembling only those RLC SDUs considered to be successfully received and delivering such to an upper layer. If the VR(US) update interval is 1, it is considered that there are no lost (missing) PDUs, and the RLC SDUs are reassembled based upon the received RLC PDUs and delivered to the upper layer. Here, the RLC SDU related to the RLC PDU refers to the RLC SDU having a portion of its data or having a length indicator indicating the end of the RLC SDU being included within the RLC PDU (para. 0055 - 0056).

reordering the data packets into transmission data packets according to their SNs, where the transmission data packets are data packets to be transmitted by a transmitter (para. 0177 - 0179). 
However, the cited prior arts, taken alone or in combination, fail to disclose “in case that the header of the at least one RLC UM PDU does not contain the SN, removing the header of the at least one RLC UM PDU and delivering, to a higher layer, a first RLC UM service data unit (SDU), wherein the first RLC UM SDU is obtained by removing the header of the at least one RLC UM PDU” as recited in claims 1 and 11 when considering each claim as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 4, 11 – 14, 21, and 22.  Please refer to record of prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473